REILLY, P.J.,
This matter comes before the court upon a complaint in equity to determine whether the Clearfield Area School District must provide free transportation to the plaintiffs, as well as room and board, during their attendance at the Western Pennsylvania School for the Deaf. Defendant has interpreted the act involved, to wit, the Public School Code of March 10, 1949, P.L. 30, section 1331, as amended, 24 P.S. §13-1331, to restrict their responsibility to either providing transportation to and from the school, or suitable board and lodging for each child, and have, as a result thereof, been providing room and board for the plaintiffs in Pittsburgh from Monday through Friday. Plaintiffs, however, have been faced with the problem of either paying their own room and board at Pittsburgh over the weekends or providing their own transportation from Pittsburgh to Clearfield and from Clearfield back to Pittsburgh on these weekends.
*509This court has concluded that the fair and equitable interpretation of the act involved requires the local school district either to maintain plaintiffs by providing room and board in Pittsburgh for the entire seven day week, or provide them with transportation to and from Pittsburgh on the weekends. To hold otherwise would place undue hardship on the plaintiffs in their efforts to secure an education and would discriminate against them solely on the basis of their handicap.
Wherefore, the court enters the following
ORDER
Now, September 16, 1977, following hearing into the above-captioned action, it is the order of this court that the defendants are directed to provide plaintiffs with full maintenance, room and board during the course of their enrollment at the Western Pennsylvania School for the Deaf for a full seven days a week or, in the alternative, to provide them with necessary and proper transportation expenses to and from Pittsburgh each week. Said order to be effective with the commencement of the school year in September, 1977.